If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re C. C. BRADFORD, Minor.                                         October 20, 2022

                                                                     No. 360884
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2017-001358-NA


Before: LETICA, P.J., and SERVITTO and HOOD, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
child, CB, under MCL 712A.19b(3)(a)(i) (child abandoned and parent unidentifiable),1 (a)(ii)
(desertion for 91 or more days without seeking custody), (c)(i) (conditions that led to adjudication
continue to exist), (c)(ii) (failure to rectify other conditions), (g) (failure to provide care and
custody), and (j) (reasonable likelihood that child will be harmed if returned to the parent). We
affirm.

                                        I. BACKGROUND

         In early February 2021, Children’s Protective Services (CPS) specialist Mariah Taylor filed
a petition for temporary wardship on behalf of petitioner, the Michigan Department of Health and
Human Services (MDHHS). The petition requested that the trial court take jurisdiction over CB
and make him a temporary court ward. The petition stated that CB had no legal father, but he had
at least two putative fathers. It also alleged that it was contrary to the welfare of CB to live in
respondent’s home because of her substance abuse issues, untreated mental health issues, and


1
  There is some ambiguity regarding whether MCL 712A.19b(3)(a)(i) applied to respondent or
CB’s biological father. Although the supplemental petition and the order terminating respondent’s
parental rights listed MCL 712A.19b(3)(a)(i) as an applicable statutory ground, the referee’s
statements on the record were unclear on whether this statutory ground applied to respondent, or
just CB’s biological father, whose parental rights to CB were also terminated. CB’s biological
father is not at issue in this appeal. We will address the issue regarding MCL 712A.19b(3)(a)(i)
below.


                                                -1-
improper supervision. Specifically, it alleged that in mid-December 2020, she left CB in the care
of her cousin. At some point, respondent saw that CB “appeared groggy” and “his eyes were
dilated.” When respondent asked CB if he was okay, “he stated he was okay, but that [respondent’s
cousin] hit him.” It also alleged that respondent allowed CB to return to her cousin’s care after
this incident, despite knowledge of the incident and the fact that her cousin’s boyfriend “use[d]
[controlled] substances . . . .” The petition alleged that on Christmas Eve in 2020, CB fell down
the stairs and was taken to the hospital. It asserted that, about a week later, CPS received
information from the hospital that treated CB on Christmas Eve that CB tested positive for cocaine.
The petition alleged that respondent tested positive for cocaine and tetrahydrocannabinol (THC)
in early January 2020. And it alleged that CB was previously removed from respondent’s care in
2017 because of her untreated mental health and substance abuse issues. Following a preliminary
hearing, the trial court authorized the petition, and placed CB with MDHHS.2

       MDHHS later filed an amended petition for temporary wardship. The amended petition
added new allegations, including that respondent admitted to using cocaine. It appears that at the
time she used cocaine, respondent was crying and had CB in her lap. She believed that CB may
have ingested cocaine after he wiped respondent’s face when she was crying. Following a hearing,
the court ordered that CB be made a temporary court ward and it took jurisdiction over him.

         MDHHS placed CB in foster care, and the court granted respondent supervised visitation.
After respondent failed to visit CB or complete services over the course of several months,
MDHHS filed a supplemental petition for permanent custody. The petition requested the
termination of respondent’s parental rights to CB under MCL 712A.19b(3)(a)(i), (a)(ii), (c)(i),
(c)(ii), (g), and (j). The petition alleged that the court ordered respondent to comply with a
treatment plan and required her to complete several services, but she failed to do so.



2
  At the preliminary hearing in February 2021, respondent expressed a belief that she may be
registered with the Cherokee Indian Tribe. The preliminary hearing was adjourned at least two
times because of this potential issue with the Indian Child Welfare Act (ICWA), 25 USC 1901 et
seq. At a continuation of the preliminary hearing, MDHHS apparently presented documents to the
trial court demonstrating that it had sent the required notices to the relevant tribes but had not
received a response from any of the three tribes. As far as we can tell, these documents are not in
the lower court record. When asked at the continued preliminary hearing whether she wished to
address any ICWA issues, respondent’s attorney stated, “No, I’m satisfied.” Thereafter, the trial
court found that MDHHS had complied with the ICWA notice requirements and that, as of the
preliminary hearing, “no Tribe has confirmed that the child in this matter, in fact, is an Indian
child. Therefore, the matter will go forward.” The parties do not raise any issue regarding ICWA.
It, therefore, is unnecessary for this Court to address the adequacy of the trial court’s findings or
how its findings affect the trial court’s order terminating respondent’s parental rights. See In re
Morris, 491 Mich 81, 123; 815 NW2d 62 (2012) (remanding to the trial court and stating that if
the court conclusively determines that ICWA did not apply because either the children are not
Indian children or because “the properly noticed tribes do not respond within the allotted time,”
the trial court’s order terminating parental rights would be reinstated).



                                                -2-
        Following a hearing on MDHHS’s supplemental petition for termination, the court found
that, because of respondent’s failure to comply with her service plan, there were statutory grounds
to terminate her parental rights under MCL 712A.19b(3)(a)(i), (a)(ii), (c)(i), (c)(ii), (g), and (j).3
The court highlighted the testimony of Abigail Camann, a foster care supervisor, who stated that
respondent claimed that she had done nothing wrong. The court noted that respondent “hasn’t
done anything” with regard to reunification. The court also noted that respondent had only
participated in one visit since June 2021. The court stated that CB needed permanency, and had
been in foster care multiple times despite being only four years old. The court found that
respondent did not have suitable housing, and she had no reported source of income.

        The court also found that it was in CB’s best interests to terminate respondent’s parental
rights. The court noted that respondent’s bond with CB had diminished and that respondent failed
to recognize the issues that brought CB into care. The court found that CB was doing well in a
pre-adoptive home, his needs were being met, and he had stability. It then entered an order
terminating respondent’s parental rights. This appeal followed.

                                  II. STANDARDS OF REVIEW

        “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich App 701, 709;
846 NW2d 61 (2014). “The trial court’s factual findings are clearly erroneous if the evidence
supports them, but we are definitely and firmly convinced that it made a mistake.” Id. at 709-710.
“To terminate parental rights, the trial court must find that at least one of the statutory grounds for
termination in MCL 712A.19b(3) has been proved by clear and convincing evidence.” In re
Keillor, 325 Mich App 80, 85; 923 NW2d 617 (2018) (quotation marks and citation omitted). This
Court must give “due regard to the trial court’s special opportunity to observe the witnesses.” In
re Moss, 301 Mich App 76, 80; 836 NW2d 182 (2013) (quotation marks and citation omitted).

        This Court reviews a trial court’s decision regarding best interests for clear error. In re
Keillor, 325 Mich App at 93. “Once a statutory basis for termination has been shown by clear and
convincing evidence, the court must determine whether termination is in the child’s best interests.”
Id. (quotation marks and citation omitted). “Best interests are determined on the basis of the
preponderance of the evidence.” Id. (quotation marks and citation omitted).

                                    III. LAW AND ANALYSIS

        Respondent argues that the trial court clearly erred when it determined that MDHHS
presented clear and convincing evidence supporting termination of her parental rights under MCL
712A.19b(3)(a)(i), (a)(ii), (c)(i), (c)(ii), (g) and (j), and when it found that termination was in CB’s
best interests. We agree in part, disagree in part.



3
  The trial court also found statutory grounds to terminate the father of CB’s parental rights because
no man had come forward to establish paternity for CB, and the father’s identity could not be
ascertained. Further, the trial court found that termination of the father of CB’s parental rights was
in CB’s best interests. As noted earlier, CB’s father is not a party to this appeal.


                                                  -3-
                                   A. STATUTORY GROUNDS

     1. THE TRIAL COURT CLEARLY ERRED IN TERMINATING RESPONDENT’S
            PARENTAL RIGHTS UNDER MCL 712A.19B(3)(A)(I) AND (G)

        Respondent argues that the trial court clearly erred when it terminated her parental rights
to CB under MCL 712A.19b(3)(a)(i). It is somewhat unclear whether the trial court applied MCL
712A.19b(3)(a)(i) to both respondent and CB’s biological father. But to the extent it applied this
statutory ground to respondent, we agree with respondent.

       A trial court may terminate parental rights under MCL 712A.19b(3)(a)(i) if it finds by clear
and convincing evidence that

               (a) The child has been deserted under either of the following circumstances:

               (i) The child’s parent is unidentifiable, has deserted the child for 28 or more
       days, and has not sought custody of the child during that period. For the purposes
       of this section, a parent is unidentifiable if the parent’s identity cannot be
       ascertained after reasonable efforts have been made to locate and identify the
       parent.

Respondent, CB’s mother, is identifiable, and her identity is known. There is no indication in the
record that respondent was ever unidentifiable. This statutory ground, therefore, plainly does not
apply to respondent. Accordingly, the trial court clearly erred to the extent it terminated
respondent’s parental rights under MCL 712A.19b(3)(a)(i).

        Respondent also argues that the trial court clearly erred when it terminated her parental
rights to CB under MCL 712A.19b(3)(g). We agree.

        A trial court may terminate parental rights under MCL 712A.19b(3)(g) if it finds by clear
and convincing evidence that “[t]he parent, although, in the court’s discretion, financially able to
do so, fails to provide proper care or custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time considering
the child’s age.”

        The trial court did not make an explicit finding with respect to the requirement in MCL
712A.19b(3)(g) that respondent, though financially able to do so, failed to provide proper care or
custody for CB. It did, however, find that respondent did not have suitable housing or a source of
income at the time of the termination hearing. The evidence presented demonstrated that
respondent was not financially able to provide proper care and custody for CB. Although
respondent informed Camann that she was starting a business, she did not provide any verification
of this business or proof of income at the time of the termination hearing. Respondent stated that
she had been homeless for a period of time in 2021. Respondent also stated that she started a
cleaning business in September 2021, but she became sick after this date. It is unclear whether
respondent had a source of income at the time of the termination hearing. Camann also testified
that she did not believe that respondent received any public welfare assistance. Accordingly, the




                                                -4-
trial court clearly erred when it concluded that termination of respondent’s parental rights was
justified under MCL 712A.19b(3)(g).

         Nevertheless, only one statutory ground must be established to support the termination of
parental rights. In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011). As will be discussed
below, because the trial court did not clearly err by finding that termination of respondent’s
parental rights was justified under other statutory grounds, any error committed by the trial court
as it relates to MCL 712A.19b(3)(a)(i) and (g) was harmless.

 2. THE TRIAL COURT DID NOT CLEARLY ERR IN TERMINATING RESPONDENT’S
               PARENTAL RIGHTS UNDER MCL 712A.19B(3)(C)(I)

        Respondent argues that the trial court clearly erred in determining that MDHHS presented
clear and convincing evidence to support the termination of respondent’s parental rights under
MCL 712A.19b(3)(c)(i). We disagree.

       A trial court may terminate parental rights under MCL 712A.19b(3)(c)(i) if it finds by clear
and convincing evidence that

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

“This statutory ground exists when the conditions that brought the children into foster care
continue to exist despite the time to make changes and the opportunity to take advantage of a
variety of services . . . .” In re White, 303 Mich App at 710 (quotation marks and citation omitted).

        The trial court did not clearly err when it determined that MDHHS had presented clear and
convincing evidence supporting termination of respondent’s parental rights under MCL
712A.19b(3)(c)(i). The trial court entered an initial dispositional order on July 9, 2021. The trial
court ordered respondent to complete and benefit from services, including parenting classes or
infant mental health services, a substance abuse assessment, and substance abuse services. She
was also ordered to complete weekly random drug screens, individual therapy, psychological and
psychiatric evaluations (if recommended), and a parent-partner service. The court also ordered
that respondent maintain suitable housing, maintain a legal source of income, maintain contact
with the MDHHS worker, and attend all court hearings. The February 2021 petition for temporary
wardship alleged that “respondent’s substance abuse and improper supervision affects her ability
to properly parent” CB, who was previously removed from respondent’s care in 2017 because of
her substance abuse and untreated mental health issues. The February 2021 petition also alleged
that it was contrary to the welfare of CB to live in respondent’s home because of her substance
abuse and untreated mental health issues, and improper supervision. More than eight months—
more than the required 182 days under MCL 712A.19b(3)(c)(i)—passed between July 9, 2021,
and the termination hearing on March 17, 2022. And at the time of the termination hearing,


                                                -5-
respondent had failed to comply with all aspects of her treatment plan. She did not have suitable
housing at that time, did not provide proof of income, lost contact with foster care workers for long
periods of time, and was terminated from all services. She also failed to resolve the issues that led
to CB’s removal from her care. It is, therefore, clear that the “conditions that led to the adjudication
continue to exist and there is no reasonable likelihood that the conditions will be rectified within
a reasonable time considering the child’s age.” MCL 712A.19b(3)(c)(i).

         Regarding respondent’s substance abuse, Camann stated that respondent was referred for
substance abuse services on two occasions. Respondent never attended those services. When
Camann asked why she did not attend those services, respondent stated that she did not have a
substance abuse problem. Taylor Holmes, another foster care worker assigned to CB’s case,
testified that respondent had not completed any drug screens as of February 3, 2022, and her
therapy, which included a substance abuse component, was in the process of being terminated.

       Regarding respondent’s untreated mental health issues, Camann stated that referrals were
provided for individual counseling on July 19, 2021, and January 5, 2022, but respondent never
enrolled in those services. Although respondent reported that she planned to contact a service
provider for mental health services, she had not provided any documentation of these services.
Respondent also had not provided Camann with information regarding prescribed medications she
was taking, if any. Additionally, respondent failed to complete a psychological evaluation despite
multiple referrals. Her failure to treat her mental health conditions is notable given that she had
previously been diagnosed with anxiety, depression, and schizophrenia.

        Respondent also failed to resolve the issues related to her improper supervision of CB. She
failed to complete parenting classes despite three referrals made for those classes. Respondent
also acted inappropriately with CB during some of the supervised visits. She spoke about the
termination case with CB and yelled at a foster care worker in front of CB. Respondent was also
inconsistent with her visitation with CB. Specifically, from the beginning of the case until June
2021, missed 20% of her possible visits. But between June 2, 2021, and March 9, 2022, she did
not visit CB at all. Her failure to attend parenting classes, her inappropriate behavior in front of
CB, and her failure to consistently visit CB demonstrate that the trial court did not clearly err in
determining that termination was appropriate under MCL 712A.19b(3)(c)(i).

        For these reasons, the trial court did not clearly err in determining by clear and convincing
evidence that the conditions that led to the adjudication continued to exist at the time of the
termination hearing. Nor did the trial court err when it found by clear and convincing evidence
that there was no reasonable likelihood that the conditions will be rectified within a reasonable
time considering the CB’s age.4



4
  Respondent also argues on appeal that the trial court clearly erred in terminating her parental
rights under MCL 712A.19b(3)(a)(ii), (c)(ii), and (j). As noted earlier, however, only one statutory
ground need be established to terminate a respondent’s parental rights. In re Ellis, 294 Mich App
at 32. Given our conclusion that the trial court did not clearly err in terminating respondent’s
parental rights under MCL 712A.19b(3)(c)(i), we need not address these remaining statutory



                                                  -6-
                                       B. BEST INTERESTS

       Finally, respondent argues that the trial court clearly erred when it determined that
termination of her parental rights was in CB’s best interests. We disagree.

         “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich App at 713 (citation omitted). “To determine whether
termination of parental rights is in a child’s best interests, the court should consider a wide variety
of factors that may include the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” Id. (quotation marks and citation omitted). “The trial court may also consider a parent’s
history of domestic violence, the parent’s compliance with his or her case service plan, the parent’s
visitation history with the child, the children’s well-being while in care, and the possibility of
adoption.” Id. at 714 (citation omitted). A parent’s mental health is also relevant to whether
termination is in the child’s best interests. In re AH, 245 Mich App 77, 89; 627 NW2d 33 (2001).
“The focus at the best-interest stage has always been on the child, not the parent.” In re
Payne/Pumphrey/Fortson, 311 Mich App 49, 63; 874 NW2d 205 (2015) (quotation marks,
citation, and alteration omitted).

         The trial court did not clearly err in finding that termination was in CB’s best interests.
Regarding the bond between respondent and CB, the trial court found that respondent’s “lack of
visitation for over 6 months has diminished any bond that she and [CB] once had.” Camann stated
that there was evidence of a bond between respondent and CB before June 2021. Between June
2021 and March 2022, however, respondent did not visit CB. Camann indicated that when visits
restarted in early March 2022, there seemed to be “less of a bond” between respondent and CB.
Accordingly, the factor related to respondent’s bond with CB weighs in favor of termination.

        Regarding respondent’s parenting ability, there was testimony that respondent admitted in
June 2021 that she wanted to release her parental rights to CB. Respondent also failed to contact
the foster care agency between June 2021 and October 2021. Respondent demonstrated little or
no desire to improve her parenting ability because she informed Camann that she would not
participate in services, and claimed that she had done nothing wrong. Further, respondent’s
inappropriate behavior during visits and in CB’s presence casts doubt on her parenting ability.
Respondent talked about the foster care case, and yelled at a foster care worker, in front of CB.
Respondent’s improper supervision of CB also led to CB falling down the stairs and being exposed
to cocaine. She also failed to complete services to rectify her parenting issues. Accordingly, the
factor regarding respondent’s parenting ability weighs in favor of termination.

       The factor regarding respondent’s visitation history also weighs in favor of termination.
From the beginning of the case until June 2021, respondent attended 44 out of a possible 55 visits
with CB. Between June 2, 2021, and March 9, 2022, however, respondent did not visit CB.
Camann stated that the visits were generally appropriate. As noted earlier, however, respondent



grounds. Even so, after review, we are convinced that the trial court did not clearly err in
terminating respondent’s parental rights under MCL 712A.19b(3)(a)(ii), (c)(ii), or (j).


                                                 -7-
talked about the case, and yelled at a foster care worker, in front of CB during visits. In addition,
Camann indicated that there appeared to be “less of a bond” between respondent and CB when
visits restarted in early March 2022. This was likely the result of respondent’s failure to visit CB
between June 2021 and March 2022. Thus, this factor weighs in favor of termination of
respondent’s parental rights.

       CB’s need for permanence and stability also weighs in favor of termination. Camann noted
that CB needed permanency, and he had been placed in foster care for one year at the time of the
termination hearing. Camann stated that CB appeared to be bonded to his foster parents, and his
needs were being met in his foster home, which was a pre-adoptive home. Conversely, respondent
did not have suitable housing and did not provide proof of a source of income at the time of the
termination hearing. Respondent’s inconsistent visitation with CB, his 2017 removal from
respondent’s care as a result of her drug use and untreated mental illness, and her failure to rectify
her substance abuse issues or complete services all demonstrate that CB would not receive
permanency and stability in respondent’s care, and would be at a high risk of removal from her
care in the future. Accordingly, CB’s need for permanence and stability weighs in favor of
termination.

        Finally, the factor regarding respondent’s mental health weighs in favor of termination.
CB was removed from respondent’s care in 2017, in part, because of her untreated mental health
issues. Respondent admitted to a history of untreated mental health issues, and was previously
diagnosed with anxiety, depression, and schizophrenia. Respondent informed Taylor that she had
contacted a mental health service provider to enroll in services, but respondent did not complete
these services. When asked whether respondent ever admitted to her that she was taking any
medication to address her mental health diagnoses, Taylor said, “No.” Despite her prior diagnoses,
respondent informed Camann that she did not have any mental health problems and would not
participate in services. Camann testified that, at the time of the termination hearing, respondent
had failed to enroll in services for individual counseling, had not provided her any information
regarding prescribed medications, and had never completed a psychological evaluation. Thus,
respondent seemingly took no steps to rectify her mental health issues despite the February 2021
petition noting that it was contrary to CB’s welfare to live in respondent’s home, in part, because
of her untreated mental health issues. Accordingly, the trial court did not clearly err when it found
by a preponderance of the evidence that termination of respondent’s parental rights was in CB’s
best interests.

       Affirmed.



                                                              /s/ Anica Letica
                                                              /s/ Deborah A. Servitto
                                                              /s/ Noah P. Hood




                                                 -8-